256 S.W.3d 196 (2008)
STATE of Missouri, Respondent,
v.
Arthur Lee MANNING, Appellant.
No. ED 90013.
Missouri Court of Appeals, Eastern District, Division Five.
June 24, 2008.
Alexandra Johnson, St. Louis, MO, for appellant.
Shaun Mackelprang, Cory Atkins, Jefferson City, MO, Co-Counsel for Respondent.
Before: PATRICIA L. COHEN, C.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Arthur L. Manning ("Defendant") appeals from his conviction of robbery in the first degree and armed criminal action after a jury trial in the Circuit Court for the City of St. Louis. Defendant raises one point on appeal. Defendant argues the trial court abused its discretion by overruling Defendant's request for a mistrial *197 when a potential juror announced within the hearing of the entire venire panel that she knew Defendant was a drug addict.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).